COURT OF APPEALS OF VIRGINIA


              Present: Judges Russell, Friedman and Callins
UNPUBLISHED


              Argued by videoconference


              ROBIN GREER QUINTANA, A/KA
               ROBIN LYNN PUGH
                                                                            MEMORANDUM OPINION * BY
              v.     Record No. 0552-21-3                                  JUDGE DOMINIQUE A. CALLINS
                                                                                  MAY 24, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                                               Stacey W. Moreau, Judge

                               Carolyn H. Furrow (Carolyn H. Furrow, P.C., on brief), for
                               appellant.

                               Rebecca M. Garcia, Assistant Attorney General (Jason S. Miyares,
                               Attorney General; Maureen E. Mshar, Assistant Attorney General,
                               on brief), for appellee.


                     The trial court convicted the appellant, Robin Greer Quintana, also known as Robin Lynn

              Pugh (hereinafter “Pugh”), of unauthorized use of a motor vehicle, in violation of Code § 18.2-102.

              Pugh challenges the sufficiency of the evidence to sustain her conviction. For the following

              reasons, we affirm the trial court’s judgment.

                                                        BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v. Commonwealth,

              295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381 (2016)). In doing so,




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
we discard any of Pugh’s conflicting evidence and regard as true all credible evidence favorable to

the Commonwealth and all inferences that may reasonably be drawn from that evidence. Id. at 473.

       On February 7, 2020, Vinton Police Corporal Alterio arrived on the scene of a single vehicle

crash. He found Pugh seated on the passenger side of a totaled gold Mustang, her legs visible

outside the vehicle. The vehicle itself was stopped over a chain link fence. Pugh appeared confused

and “a little disoriented.” The Mustang belonged to her friend, David Nichols. Nichols’s insurance

company paid him about $14,000 for the loss of the vehicle.

       Nichols testified that on February 5, 2020, he allowed Pugh to use his Mustang to pick up

his blood pressure medication from a Kroger store in Rocky Mount, on the condition that she pick

up the medicine and come straight back to his house. Nichols stated that he did not permit Pugh to

go anywhere else with his car or to keep the car overnight. About an hour after she left, Nichols

began calling Pugh, but she did not answer his calls. Although they “might have spoken” since the

accident, Nichols concluded, he and Pugh never had a conversation about the loss of his car.

       Amy Arthur, Pugh’s longtime friend, testified that she was at Nichols’s house on February

5, 2020, together with her brother, Pugh, and Nichols. Arthur asked Nichols’s permission for Pugh

to use Nichols’s car to drive to Kroger to obtain feminine hygiene products. Nichols consented.

While Arthur and Pugh were driving, Arthur realized that she needed to drive her brother to

Roanoke. She called Nichols to ask if they could take that detour. According to Arthur, Nichols

agreed on the condition that they return the car by 9:00 p.m. so that he could get his medication

from Kroger. She later testified that Nichols had requested they return the car by 9:00 a.m. the next

day. The next day, while still in Roanoke, Arthur woke to a phone call from Nichols reporting that

Pugh had wrecked his car. As Corporal Alterio testified that he found Pugh on February 7, Arthur

insisted that the police reported the wrong accident date.




                                                 -2-
        Ultimately, Pugh took the stand. She denied taking Nichols’s car without permission but

admitted that she drove Arthur to Roanoke and wrecked the car while driving back to Nichols’s

home. She said that Nichols told her that he had to file a police report to receive an insurance

payout for the accident. Pugh admitted to being on methamphetamines during the relevant time but

denied that the drugs affected her memory. She acknowledged that her criminal history includes

four felony convictions and five convictions involving lying, cheating, or stealing.

        At the conclusion of all the evidence, Pugh argued that Nichols was an unreliable witness

and that “there [was] a lot of doubt to go around in this case.” But the trial court found that Nichols

was “the most credible witness” and that Pugh’s testimony was incredible. Accordingly, the court

convicted Pugh of the unauthorized use of a motor vehicle and sentenced her to four years’

imprisonment on that conviction, with three years suspended.1 This appeal follows.

                                             ANALYSIS

        Pugh contends that the evidence was insufficient to sustain her conviction because the

evidence is conflicting.2 At trial, Pugh argued that Nichols was an unreliable witness and that the




        1
         The April 21, 2021 sentencing order reflects that Pugh received additional sentences for
other convictions not the subject of this appeal.
        2
          The Commonwealth argues that Pugh disregarded Rule 5A:20(e), which requires that an
opening brief contain “[t]he standard of review and the argument (including principles of law and
authorities) relating to each assignment of error.” It is true that a party asserting error by the trial
court has a “duty to present that error to us with legal authority to support their contention.”
Fadness v. Fadness, 52 Va. App. 833, 851 (2008). Yet our review for noncompliance with Rule
5A:20(e) includes considering “whether any failure to strictly adhere to the requirements of Rule
5A:20(e) is insignificant,” and thus does not impede our ability to address the merits of the
assignment of error. Jay v. Commonwealth, 275 Va. 510, 520 (2008). We find Pugh’s brief
sufficient to apprise the Commonwealth and this Court of the depth and substance of her position
and her argument, rendering Pugh’s noncompliance insignificant under the circumstances. For
the same reasons, we do not address the Commonwealth’s contention of noncompliance with
Rule 5A:12.
                                                  -3-
Commonwealth therefore did not meet its burden of proof. Assuming without deciding whether

Pugh properly preserved her argument,3 we hold that the trial court did not err.

       When a party challenges the sufficiency of the evidence, we presume the correctness of the

lower court’s judgment, refraining from disturbing it on appeal unless it is plainly wrong or

unsupported by evidence. McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020). Rather than

substitute the judgment of the trial court with our own, viewing the evidence in the light most

favorable to the prevailing party, on appeal we ask only “whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Secret v.

Commonwealth, 296 Va. 204, 228 (2018) (quoting Pijor v. Commonwealth, 294 Va. 502, 512

(2017)). “‘The fact finder, who has the opportunity to see and hear the witnesses, has the sole

responsibility to determine their credibility’ as well as ‘the weight to be given their testimony.’”

Kelley v. Commonwealth, 69 Va. App. 617, 626 (1999). Therefore, we decline to disturb such

credibility determination unless we find “‘that [the witness’] testimony was “inherently

incredible, or so contrary to human experience as to render it unworthy of belief.”’” Id. (quoting

Johnson v. Commonwealth, 58 Va. App. 303, 315 (2011) (alteration in original).

       “A conviction for unauthorized use of a vehicle under Code § 18.2-102 ‘requires proof of

use without the consent of the owner with intent to deprive the owner of possession temporarily

but without intent to steal.’” Otey v. Commonwealth, 71 Va. App. 792, 798 (2020) (quoting

Overstreet v. Commonwealth, 17 Va. App. 234, 236 (1993)). Even where an individual

originally receives consent, her permissive use can convert to unlawful possession when use

exceeds the scope of consent. Id.




       3
         The Commonwealth argues that Pugh failed to preserve her argument under Rule
5A:18. However, we choose, consistent with principles of judicial prudence, to decide this case
on the best and narrowest grounds. See Luginbyhl v. Commonwealth, 48 Va. App. 58, 64 (2006).
                                             -4-
        Nichols testified that he allowed Pugh to use his Mustang to pick up his blood pressure

medication from Kroger, provided she pick up the medicine and come straight back to his house.

Two days later, Corporal Alterio discovered Pugh in the car in Roanoke. Nichols testified that Pugh

did not have permission to take the car to Roanoke, and the trial court had a right to credit that

testimony. See Kelley, 69 Va. App. at 626. The trial court’s credibility determination was neither

plainly wrong nor unsupported by the evidence.

        Pugh argues that Nichols’s testimony was inherently incredible because, according to her,

Nichols said he had to file a police report to receive an insurance payout for the car. Although

Nichols said that he never talked to Pugh about the missing car, he acknowledged that his insurance

required that he file a criminal complaint to be compensated for the loss of his car. This

acknowledgment did not necessarily negate the credibility of Nichols’s testimony about the extent

of his permission to Pugh. The trial court acted within its purview to find Nichols’s testimony

credible, regardless of Nichols’s motivation for testifying in support of the criminal charge. See id.

Pugh also emphasized as challenging Nichols’s credibility Arthur’s testimony that Nichols

permitted Arthur to take the car to Roanoke. Even if true, this does not prove that Nichols permitted

Pugh to drive the car to Roanoke.

        Viewed in the light most favorable to the Commonwealth, the evidence shows that

Nichols permitted Pugh to use his car for a limited purpose—to drive to Kroger in Rocky Mount

and back. When Pugh did not return with the vehicle after an hour, and then an overnight had

passed, Nichols called the police. Corporal Alterio found Pugh with the car in Roanoke. The

evidence is sufficient for a reasonable factfinder to conclude that Pugh exceeded the bounds of

her permission and her lawful use converted to an unlawful use. The trial court’s judgment is

supported by the evidence, and it is affirmed.

                                                                                              Affirmed.

                                                  -5-